COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-388-CV



MICHELLE D. MARTZ, D.C. AND 			                       APPELLANT
S

TRINITY WELLNESS CENTER, P.C. 				          AND
 APPELLEES

 

V.



ERIC HALE AND MARGARET HALE 			                 APPELLEE
S
         AND 
APPELLANTS
 

   





----------

FROM THE 362nd DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the parties’ “Agreement Regarding Disposition Of  Appeals,” which we construe to be a motion for disposition.  It is the court’s opinion that the motion should be granted in part and denied in part.
(footnote: 2)  Accordingly, without regard to the merits, we vacate the trial court’s judgment and remand the case to the trial court for rendition of a judgment in accordance with the parties’ settlement agreement.
(footnote: 3)
	Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.
(footnote: 4)
									PER  CURIAM

PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.  



DELIVERED:  April 23, 2009 





















FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:The parties ask us to render a judgment affirming in part and setting aside in part.  We cannot do both.  Rule 42.1(a)(2) permits us only to 
either
 render judgment effectuating the parties’ agreements 
or
 set aside the trial court’s judgment and remand the case to the trial court for rendition of judgment in accordance with the agreement.  
See
 Tex. R. App. P. 42.1(a)(2)(A), (B); 
Cunningham v. Cunningham
, 2-08-362-CV, 2008 WL 5479677, at *1 (Tex. App.—Fort Worth Oct. 30, 2008, no pet.) (memo op.).


3:See
 
Tex. R. App. P.
 42.1(a)(2)(B), 43.2(d); 
Innovative Office Sys., Inc. v. Johnson
, 911 S.W.2d 387, 388 (Tex. 1995).


4:See 
Tex. R. App. P.
 
43.4.